UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4281



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LATEEF JAMAL LINGHAM, a/k/a Jersey,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Robert E. Maxwell,
Senior District Judge. (1:06-cr-00080-REM-2)


Submitted:   July 15, 2008                 Decided:   August 4, 2008


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kumaraswamy Sivakumaran, STERLING LEGAL SERVICES, PLLC, Clarksburg,
West Virginia, for Appellant. Shawn Angus Morgan, Assistant United
States Attorney, Clarksburg, West Virginia; Sharon Lynn Potter,
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a plea agreement, Lateef Jamal Lingham pled

guilty to aiding and abetting the distribution of cocaine base

within 1000 feet of a playground.     He was sentenced to 108 months

in prison.    On appeal, counsel has filed an Anders1 brief, stating

that there are no meritorious grounds for appeal.      Lingham has not

filed a pro se brief.      The Government has moved to dismiss the

appeal, based on a waiver provision in Lingham’s plea agreement.

We affirm in part and dismiss in part.

             A defendant may waive the right to appeal if that waiver

is knowing and intelligent.    United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).       Generally, if the district court fully

questions a defendant at his Fed. R. Crim. P. 11 proceeding

regarding the waiver of his right to appeal, the waiver is both

valid and enforceable. United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).     Whether a defendant validly waives his right to

appeal is a question of law that we review de novo.        Blick, 408

F.3d at 168.

             After reviewing the record, we conclude that Lingham

knowingly and voluntarily waived his right to appeal his sentence,

retaining only his right to appeal “any sentence imposed using a

base offense level 35 or higher.”        The district court calculated


     1
      Anders v. California, 386 U.S. 738 (1967).

                                 - 2 -
Lingham’s advisory guideline range using base offense level 31.

Accordingly, under the terms of Lingham’s valid waiver, he retained

no appellate rights with respect to his sentence.     We therefore

grant, in part, the Government’s motion to dismiss and dismiss this

portion of the appeal.

          The waiver provision does not prevent our review of any

errors in Lingham’s conviction, however.      After reviewing the

entire record in accordance with Anders, we conclude that there are

no meritorious issues for appeal.   We note in particular that the

district court complied with the mandates of Rule 11 in accepting

Lingham’s guilty plea.   Thus, we deny, in part, the Government’s

motion to dismiss and affirm Lingham’s conviction.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.   We affirm Lingham’s conviction and dismiss

the appeal of his sentence.     This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy of the motion was served on his client.       We

dispense with oral argument because the facts and legal contentions




                               - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 4 -